DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
Claims 1-11, 13-16, and 18-22 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.  
Terminal Disclaimer
The terminal disclaimer filed 13 October 2020 for 16052245 has been approved.  The provisional obvious type double patenting rejections have been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-16, and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 1-11, 13-16, and 18-22, it is unclear how the raffinate is isomerized “into the normal hydrocarbons”.  In the claims, “the normal hydrocarbons” would appear to refer to the above steps in which the light hydrocarbons are separated into an “extract comprising normal hydrocarbons”.  However, the raffinate is separate from the extract comprising the normal hydrocarbons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhirud (US 2008/0194900) in view of Sohn (US 2011/0245556).
Regarding claims 1-2, Bhirud teaches passing a naphtha feedstream to a naphtha splitter to generate a light naphtha (206) and a heavy naphtha stream (208) [0042], see figure 9a.  Bhirud teaches passing the light naphtha to steam cracking unit (224) [0042]; and passing the heavy naphtha stream to reforming unit (216) generate a reformed effluent [0042].  Examiner notes that the Bhirud reformer effluent is expected to contain the same aromatics, naphthenes, and paraffins; since it is produced by the same reforming of heavy naphtha as claimed.
Bhirud does not explicitly disclose (1) passing the light naphtha to a separation unit to generate extract and raffinate prior to steam cracking (2) passing a portion of the raffinate generated from the separation unit to isomerize the non-normal hydrocarbons of the raffinate stream into the normal hydrocarbons. 
Regarding (1) and (2), Sohn teaches a process for steam cracking naphtha streams [0016].  Sohn teaches feeding the steam cracker feed to an adsorption unit to separate out normal paraffins which are highly suitable for steam cracking, as well as catalytic reforming stock [0009].  Sohn teaches the extract feed rich in normal paraffins is sent to steam cracking [0021].  The raffinate containing non-normal hydrocarbons is sent to naphtha reforming [0023].  Examiner notes that this naphtha refroming step is process steps in this regard.
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated the Sohn adsorption step and raffinate reforming into the Bhirud process, for the benefit of separating normal hydrocarbons from the light naphtha, to obtain a more suitable cracking feed.
Regarding claim 5, Bhirud teaches feeding the reformed effluent to an aromatics extraction unit to recover an aromatic stream and a raffinate stream [0042].  It is expected that the raffinate stream contains the same C5 and C6 paraffins since it is formed from the same steps as claimed.
Regarding claim 6, Bhirud teaches passing the extraction raffinate to the cracking unit [0042].
Regarding claims 8-9, Sohn teaches normal pentane desorbent which boils lower than the lightest component of the feed (see Example 1, [0039]).
Regarding claims 10-11, Sohn teaches normal dodecane which boils higher than heaviest component of feed (see Example 2, [0041], [0034]).
Regarding claim 12.
Claims 3-4, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhirud (US 2008/0194900) in view of Sohn (US 2011/0245556) as applied to claim 1, and further as evidenced by Wikipedia (Naphtha).
Regarding claims 3-4, the previous combination teaches the limitations of claim 1 as discussed above, including separation of naphtha into light and heavy fractions.
The previous combination does not explicitly disclose what carbon number are in each fraction.
However, Examiner notes that light naphtha consists of C5-C6 carbon atoms and heavy naphtha contains 6-12 carbon atoms (see evidence from Wikipedia, page 2).
Regarding claim 15, the previous combination teaches the limitations as discussed with respect to claims 1 and 3-4 above.
Regarding claim 16, Bhirud teaches feeding the reformed effluent to an aromatics extraction unit to recover an aromatic stream and a raffinate stream [0042].  
Regarding claim 17, Sohn teaches the raffinate containing non-normal hydrocarbons is sent to naphtha reforming [0023].
Regarding claim 21, Sohn teaches light desorbent (see example 1, [0039]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhirud (US 2008/0194900) in view of Sohn (US 2011/0245556) as applied to claim 5 above, and further in view of Serban (US 2015/0166435).
Regarding claim 7, the previous combination teaches the limitations of claim 5, as discussed above.
The previous combination does not explicitly disclose feeding aromatics to an aromatics complex.
However, Serban teaches a similar process for aromatic extraction, wherein the aromatic extract is fed to aromatics complex in order to recover desired fractions [0023].
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the aromatic stream of the previous combination to the Serban aromatics complex, for the benefit of obtaining the desired fractions.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhirud (US 2008/0194900) in view of Sohn (US 2011/0245556), as applied to claim 1 above, and further in view of Foley (US 6,407,301).
Regarding claims 13-14, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose fractionation of the raffinate.  
However, Foley teaches a similar process, which sends raffinate to fractionation in order to recover C5, which can be recycled and used as desorbent (column 4, lines 53-67) as well as C6-C7 fractions which can be sent to gasoline blending pool (column 5, lines 24-53).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used additional fractionation steps, as disclosed by Foley, for the benefit of recovering useful fractions.
Claim 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhirud (US 2008/0194900) in view of Sohn (US 2011/0245556) as evidenced by Wikipedia (Naphtha), as applied to claim 15 above, and further in view of Foley (US 6,407,301).
Regarding claims 18 and 22, the previous combination teaches the limitations of claim 15, as discussed above.
The previous combination does not explicitly disclose fractionation of the raffinate.  
However, Foley teaches a similar process, which sends raffinate to fractionation in order to recover C5, which can be recycled and used as desorbent (column 4, lines 53-67) as well as C6-C7 fractions which can be sent to gasoline blending pool (column 5, lines 24-53).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used additional fractionation steps, as disclosed by Foley, for the benefit of recovering useful fractions.
Regarding claim 19, Foley teaches feeding the bottoms stream to reforming unit (see figure, column 5, lines 24-53).
Regarding claim 20, Foley teaches feeding overhead to be used as gasoline blending stock (column 5, lines 24-53).
Response to Arguments

Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Bhirud does not disclose separation into a raffinate.
Sohn does not teach passing raffinate directly to the reforming stage.
Sohn does not disclose isomerization in the reforming unit.
Regarding Applicant’s first argument, Examiner notes that as discussed in the previous rejections, Bhirud is not relied upon alone.  Bhirud is used in combination with Sohn.
Regarding Applicant’s second argument, it is not seen where Applicant requires all of the raffinate directly to the reforming unit.  It is noted that the claims pass "a portion of the raffinate" to reforming, which would leave the claims open to additional separation steps.  It is not seen where Applicant has distinguished the claim language in this regard.
Regarding Applicant’s third argument, the rejections have been updated as necessitated by amendments to the claims. It is not clear where Applicant has distinguished the process steps or conditions in the reforming zone in the claims from those of Sohn/Bhirud.  In this regard, it is expected that the prior art would result in the same isomerization as claimed, since the same reforming steps as claimed are performed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/               Primary Examiner, Art Unit 1771